Citation Nr: 0945278	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-36 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
balance disability, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1946 to 
September 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

A motion to advance this case on the Board's docket was 
received by the Board on November 6, 2009.  This motion was 
granted by the Board on November 21, 2009 due to the 
Veteran's advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2009). 


FINDINGS OF FACT

1.  In December 2002, VA prescribed the Veteran an incorrect 
dosage of Phenobarbital. 

2.  The Veteran reported an overdose of Phenobarbital in 
January 2003.

3.  There has been no demonstration by the competent clinical 
evidence of record that the Veteran's current balance 
disability, to include peripheral neuropathy, is due to the 
Veteran's care and treatment at a VA facility in December 
2002, to include an overdose of Phenobarbital.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
balance disability, to include peripheral neuropathy, have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in March 2005 and November 
2006, VA informed the appellant of what evidence was required 
to substantiate his claim, and of his and VA's respective 
duties for obtaining evidence.  In addition, the November 
2006 VA correspondence notified the Veteran that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.



Duty to assist

With regard to the duty to assist, the claim's file contains 
VA examination records and treatment records, written 
articles, private medical reports, VA pharmacy records, and 
statements of the Veteran and the Veteran's spouse in support 
of his claim.  The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  The Board 
notes that the October 2005 VA examiner opined that, after 
additional study results were returned, a more definite 
determination could be made regarding the etiology of the 
Veteran's peripheral neuropathy, and also whether his anti-
epileptics were in the therapeutic range.  As the examiner 
noted that these studies were related to the Veteran's long 
term use of medication and other factors, and the examiner 
had already opined that it is unlikely that the cause of the 
Veteran's neuropathy was associated with his medication 
overdose, a remand to obtain an additional opinion regarding 
other possible etiologies of the neuropathy is not necessary.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

In addition, the Veteran's spouse avers that the Veteran was 
seen in the emergency room in January 2003 after a fall, and 
that x-rays indicated that he did not have a fracture.  The 
claims file does not contain these records.  The Veteran 
avers that this fall happened within several hours of taking 
the overdose.  As the Veteran's claim is for a current 
balance disability related to the overdose, the Board finds 
that medical records regarding a fall, within hours of the 
overdose, and more than six years ago are not pertinent for 
the adjudication.  In this regard, the Board notes that a 
November 2005 VA examiner has already opined that it is 
likely that the Veteran's overdose of Phenobarbital likely 
caused the Veteran's December 31, 20002/Janaury 1, 2003 fall, 
and this matter is not in dispute.  

A VA examination and opinion with respect to the issue on 
appeal was obtained in October 2005.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on an examination of the Veteran, his service 
file, and the statements of the Veteran.  The opinion 
considers the pertinent evidence of record, to include the 
amount of overdose, and provides a rationale for the opinion 
given.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  

Legal criteria

38 U.S.C. § 1151 provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death was service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the Veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009).

To determine whether additional disability exists within the 
meaning of § 1151, the Veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately. See 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause. See 38 C.F.R. § 
3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a Veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination. See 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause. 38 C.F.R. § 
3.361(d). To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death and (i) 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or (ii) that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the Veteran's representative's informed consent. See 
38 C.F.R. § 3.361(c), (d)(1).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran claims that he sustained additional disability as 
a result of an overdose of medication prescribed by a VA 
facility.  Historically, the Veteran was seen by a VA 
examiner on December 5, 2002 and incorrectly prescribed 500 
milligrams, four times a day, of Phenobarbital.  The 
Veteran's correct prescription should have been approximately 
30 - 32  milligrams, four times a day, of Phenobarbital.  
Thus, the Veteran was prescribed an overdose of medication.  
According to the evidence of record, the Veteran began 
experiencing vision trouble and weakness, and he fell shortly 
after taking the incorrect dose on December 31, 2002.  The 
evidence is conflicting as to whether the Veteran took one 
dose, or one day's dose, of medication before the error, 
apparently caused by confusion over the use of the term 
"grain" in dosage, was discovered.  (See January 2003 
addendum to VA medical record and private medical record 
dated January 2, 2003).  

The first question that must be answered is whether the 
Veteran has additional disability caused by the overdose of 
Phenobarbital.  In determining whether there is additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the relevant care or treatment to the 
Veteran's condition after such care or treatment. 38 C.F.R. § 
3.361(b).

In this case, the record demonstrates that the Veteran 
initially presented to the VA Northern Indiana HealthCare 
System in Omaha in December 2002 with a history of seizures 
and allergic rhinitis.  At that time, the Veteran had been 
taking medication for seizures for several decades.  The 
examiner noted that the Veteran denied any dizziness, visual 
changes, numbness , tingling, or weakness.  Upon examination, 
it was noted that the Veteran was alert and oriented times 
three, his cranial nerves II - XII were grossly intact, and 
his deep tendon reflexes were symmetrical and equal 
bilaterally.  The Veteran was urged compliance with seizure 
medication and was to return to the clinic in six months for 
a follow up.  A prescription, dated December 7, 2002, for 
Phenobarbital, was filled.

The evidence reflects that on January 2, 2003, the Veteran's 
spouse reported to VA that, after the Veteran had taken one 
day's worth of the incorrect dosage, he experienced diplopia 
and weakness.  The spouse reported that she stopped 
administering the Phenobarbital after one day, and that the 
Veteran's vision was improving and he was then without 
dizziness.  A January 7, 2003 VA addendum note reflects that 
the Veteran was seen in the clinic for a check of his 
Phenobarbital level.  It was reported that after taking the 
incorrect dosage, the Veteran had fallen, and was seen in the 
emergency room on January 3, 2003.  The Veteran's spouse 
further reported a resolution of the Veteran's visual changes 
and noted there was no weakness.  In addendums dated January 
8, 2003 and January 9, 2003, it is noted that the Veteran's 
spouse reported that the Veteran had no visual, or other, 
complaints, except for an injured back due to a fall.  
Therefore, the clinical evidence of record reflects that the 
Veteran had dizziness within 24 hours of the overdose, but 
that no dizziness was reported during the next three 
consultations that month.

In the claim, filed in December 2004, the Veteran's spouse 
avers that, after taking the incorrect dosage, the Veteran 
was dizzy for several months and had a hard time walking.  In 
a statement, dated in June 2005, the Veteran avers that he 
has had difficulty with his balance since the overdose.

Upon review of the record, the Board concludes that there is 
no competent evidence showing the Veteran has an additional 
disability of a balance disorder as a result of his overdose 
of medication.  

With the exception of the initial fall within hours of taking 
the overdose, there is no clinical evidence of record of a 
complaint of a balance disability until October 2005.  To the 
contrary, earlier medical records reflect an absence of 
complaint.  In this regard, a VA medical record, dated in 
August 2004, reflects that the Veteran was seen for his 
annual visit and had no complaints.  The report notes that 
the Veteran exercised less than three times a week with mild 
walking.  It was also noted that there were "no mobility 
problems reported".  The Board finds that if the Veteran had 
a balance disability at that time, it would have been 
reasonable for him to have reported such a disability to the 
clinician when questioned about his weekly exercise and 
mobility.

A VA medical record, dated in August 2005, reflects that the 
Veteran was seen for his annual visit and had no complaints.  
It was noted that he was not on any exercise, but that he 
"walks around the house and does light housework.  It was 
noted that he denied any dizziness, weakness in extremities, 
numbness, or tingling.  It was also noted that he did not 
have a history of falling.  

The Veteran underwent a VA examination in October 2005 to 
determine if he had incurred any disequilibrium difficulty 
walking as a result of his medication overdose in December 
2002.  The October 2005 VA examination record reflects that 
the Veteran reported that since the overdose, he has had 
trouble walking and that he feels dizzy while walking.  He 
denied having the sensation of falling if he was at rest, 
sitting, laying down, or still in any way.  He denied light 
headedness, vertigo, visual changes, dysphasia, numbness, or 
paresthesias of his extremities.  

Upon clinical evaluation, the October 2005 VA examiner noted 
that the Veteran had decreased pinprick in his feet at 50 
percent compared to his arms and face, increase in a gradient 
fashion and was about 75 percent compared to his arms and 
face in his thigh.  Upper extremities were noted to be 
normal.  Vibration sense was markedly decreased in his toes 
and ankles bilaterally and mildly decreased in his knees and 
fingers bilaterally.  Also, he had some impaired 
proprioception in his feet bilaterally.  With regard to 
coordination, he had difficulty with heel-to-shin 
bilaterally, left slightly more affected than the right.  He 
also had difficulty with putting his finger to his nose, 
rapid alternating movements, and fine motor movements on the 
left; however, those were normal on the right upper 
extremity.  The Romberg test was positive in that he had 
severe unsteadiness with his eyes closed compared to when his 
eyes were open.  His gait was staggering and tended to lean 
to the left and moderately wide based.

The October 2005 VA examiner opined that there were some 
cerebellar findings which were asymmetrically greater on the 
left than on the right and that this suggested some 
structural reason such as a mass, tumor, or infarction.  The 
examiner noted that it was possible that the Veteran suffered 
a stroke "during the hospitalization during the 
Phenobarbital overdose."  The Board notes that there is no 
evidence of record that the Veteran was hospitalized due to 
the Phenobarbital overdose.  The examiner also noted that a 
head MRI was ordered to help sort if the Veteran had some 
evidence of an old stroke, a mass, or more diffuse cerebellar 
atrophy.  He opined that if there was diffuse cerebellar 
atrophy it would be unlikely related to a one time overdose 
of Phenobarbital.  

The October 2005 VA examiner also noted that the Veteran had 
evidence of peripheral neuropathy and it is a contributing 
factor to his gait abnormality, and that the combination of 
cerebellar findings and peripheral neuropathy make the 
Veteran a high risk for his symptoms.  The examiner noted 
that it was unclear why the Veteran had neuropathy, but that 
the long term use of Dilantin, which the Veteran used, was 
known to cause neuropathy.  He also noted that, although 
Phenobarbital was not particularly associated with 
neuropathy, it was "possible" that it is related.  However, 
he noted that  the only evidence in the literature of an 
acute intoxication of Phenobarbital or Dilantin causing a 
neuropathy was reversible when the levels of medication were 
no longer toxic.  (A January 7, 2003 VA record addendum 
indicates that the Veteran's symptoms of Phenobarbital 
toxicity were resolved, and there was no ataxia.)  The 
October 2005 VA examiner opined that it is unlikely that the 
cause of the Veteran's neuropathy is associated with his 
Phenobarbital overdose.  The examiner noted that the Veteran 
had a B12 deficiency and hypothyroidism, both of which can 
cause a neuropathy.  

The evidence of record also includes a November 2005 MRI 
radiology report which reflects findings that no mass, mass 
effect, or midline shift was present.  There was generalized 
brain atrophy.  The cerebellum was atrophic to a compatible 
degree with the cerebrum.  Post contrast images showed no 
abnormal contrast enhancement.  No abnormal extra-axial fluid 
collection.  There was appropriate intracerebral arteries 
flow void.  The visualized segments of the paranasal sinuses 
were clear.  The impression was "generalized cerebellar and 
cerebral atrophy, and minimal small vessel disease."

Based on the foregoing, there is no clinical evidence of 
record that the patient has sustained any long term damage 
due to the Phenobarbital overdose in December 2002.  Rather 
it appears that the Veteran's balance disability may be 
related to his neuropathy, which is unlikely related to his 
Phenobarbital overdose.  

As the evidence of record does not reflect that VA care, 
medical, or surgical treatment caused the Veteran an 
additional disability, there is no need to discuss the degree 
of care provided in prescribing the medication, or whether 
the event in question was reasonably foreseeable.  Loving v. 
Nicholson, 19 Vet. App. 96, 99-100 (2005).

The Veteran has expressed a belief that he has a balance 
disability causally related to his Phenobarbital overdose.  
The Board notes that the Veteran can attest to factual 
matters of which he has first-hand knowledge, such as 
dizziness or falling.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran has not been 
shown to possess the requisite skills necessary to be capable 
of making competent etiological opinions.  Thus, his 
statements do not constitute competent medical evidence and 
lack probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The Board has considered the 
doctrine of reasonable doubt, but, as the preponderance of 
the evidence is against the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, that doctrine is not for 
application, and the claim must be denied.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009). 




ORDER

Entitlement to compensation under38 U.S.C.A. § 1151 for 
balance disability, to include peripheral neuropathy, is 
denied. 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


